DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 15-33 are pending and under examination on the merits.
Priority
This application claims priority as a divisional application under 35 U.S.C. 121 to U.S. Application Serial No. 15/564,774, entitled "THERAPEUTIC COMPOSITIONS AND METHODS OF USE FOR TREATING CANCER," filed October 6, 2017, which is as a U.S. National Stage  entry  under  35  U.S.C. 371  of International Application  No. PCT/GB2016/050973 filed on April 7, 2016, designating the United States of America and published in English on October 13, 2016, which in turn claims priority to Great Britain Patent Application 1505860.5 filed on April 7, 2015. As such the effectively filed date for the instant application is April 7, 2015.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/27/2019 and 05/13/2020 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 15-33 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Enablement is considered in view of the Wands factors (MPEP 2164.01(A)).  These include: nature of the invention, breadth of the claims, guidance of the specification, the existence of working examples, state of the art, predictability of the art and the amount of experimentation necessary.  All of the Wands factors have been considered with regard to the instant claims, with the most relevant factors discussed below.
	Nature of the Invention.  Independent claim 15 is directed to a method of treating an individual with a neoplasm which comprises the steps of 
i) expressing an endogenous enzyme delivered by the oncolytic virus comprising a nucleic acid encoding a hexosyl transferase enzyme in at least one cancer cell to modify cell membrane glycosylation; and 
ii) inducing lysis of the at least one cancer cell resulting from administration of the oncolytic virus.  Embodiments limit, wherein the oncolytic virus is administered in an effective amount to infect at least one cancer cell in the individual; which is directed to treating an individual with cancer or an individual with a tumor.  
Independent claim 18 is directed to a method of treating cancer comprising administering a therapeutically effective amount of the oncolytic virus comprising a nucleic acid encoding a hexosyl transferase enzyme to a patient suffering from cancer or having a neoplasm or tumor in need of treatment. Embodiments limit, wherein the endogenous enzyme is a galactosyltransferase enzyme; wherein the endogenous enzyme is an alpha 1, 3-galactosyltransferase enzyme; wherein the oncolytic virus comprises a recombinant binding domain specific for a tumor stem cell marker; wherein the oncolytic virus is replication restricted; wherein the oncolytic virus is an RNA or DNA based virus of human or non-human origin. Claim 28 limits the method according to claim 27, wherein the oncolytic virus is an adenovirus.  Claim 29 limits the method according to claim 28, wherein the oncolytic virus is a conditionally replicating adenovirus (CRAd).   Claim 30 limits the method according to claim 29, wherein the conditionally replicating adenovirus is an Ad5/3 chimeric virus.  Claim 31 limits the method according to claim 30, wherein the Ad5/3 chimeric virus additionally comprises a 24-base pair deletion (24) in constant region 2 (CR2) of the viral immediately early (E1a) gene (Ad5/3-24 CRAd).   Claim 32 limits the method according to claim 15, wherein the oncolytic virus comprises a nucleic acid sequence encoding alpha 1, 3-galactosyl transferase.   Claim 33 limits the method according to claim 32, wherein the oncolytic virus is an Ad5/3-24-GT CRAd (CRAd-GT).
Breadth of the claims.  The claims broadly encompass treating any species of individuals and different species of neoplasms, and any mode of administration of an oncolytic virus oncolytic virus comprising a nucleic acid encoding a hexosyl transferase enzyme to a patient suffering from cancer or having a neoplasm or tumor in need of treatment.
Guidance of the Specification/The Existence of Working Examples.  The specification fails to teach at all of  i) expressing an endogenous enzyme delivered by the oncolytic virus comprising a nucleic acid encoding a hexosyl transferase enzyme in at least one or administering a therapeutically effective amount of the oncolytic virus comprising a nucleic acid encoding a hexosyl transferase enzyme to a patient suffering from cancer or having a neoplasm or tumor in need of treatment.
 The specification contemplates according to a first aspect of the invention, there is provided an oncolytic virus comprising a nucleic acid encoding a hexosyl transferase enzyme. The present invention relates to compositions and methods to combine oncolytic virus induced lysis of tumor cells with active immune-mediated targeting and recruitment of antigen presenting cells (APCs) to a tumor site. Engineered oncolytic viruses that express a hexosyltransferase, such as alpha 1, 3-galactosyltransferase, will modify the glycosylation of infected cells such that they express alpha-gal epitopes on cell membranes prior to virus-induced lysis. When the tumor cells are subsequently lysed by the virus, the cell membrane fragments will be opsonized by natural anti-Gal antibodies that bind the alpha-gal epitopes to form immune complexes. The anti-Gal antibodies will enhance the phagocytosis of the tumor cell fragments by APCs through the interaction between the Fc region of the anti-Gal antibodies and Fc receptors (FcR) on the APCs. Similarly, intact tumor cells that express alpha-gal epitopes after virus infection will also be opsonized by anti-Gal and taken up by APCs via FcRs. Uptake of antigen via FcRs results in activation and maturation of APCs, which process the tumor antigens for presentation on MHC molecules and migrate to the draining lymph nodes, where they present the tumor antigens to T cells. By this process a protective immune response is generated against the patient's own tumor antigens (p 6). The specification contemplates in page 17-18, B) Heterologous Nucleic Acid Sequences and Promoters. The viruses of the invention may be modified to carry heterologous nucleic acid sequences. In one embodiment, the heterologous nucleic acid encodes a hexosyl transferase. In one embodiment, the nucleic acid sequence encodes a galactosyl transferase. In one particular embodiment, the nucleic acid sequence  1,3-galactosyltransferase", "alpha-1,3-galactosyltransferase", "alpha1 ,3GT", "1 ,3GT", "glycoprotein alpha galactosyltransferase 1" and "GGTA 1 ", as used herein refer to any enzyme capable of synthesizing alpha-gal epitopes. The enzyme is produced in most mammals with the exception of humans, apes and Old World monkeys. The carbohydrate structure produced by the enzyme is immunogenic in human and most healthy people have high titer natural anti alpha-gal antibodies, also referred to as "anti-Gal" antibodies. In some 10 embodiments, the term "alpha 1,3GT" refers to a mouse alpha 1, 3GT (e.g., Mus muscu/us - nucleotides 460 to 1680 of GEN BANK Accession No. NM_010283) and its gene product, as well as its functional mammalian counterparts (e.g., other New World monkeys, prosimians and non-primate mammals, but not Old World monkeys, apes and humans). In some embodiments, the term "alpha1, 3GT" refers common marmoset gene (e.g., Callithrix jacchus – GENBANK Accession No. S71333), bovine alpha 1,3GT (e.g., Bos taurus - GEN BANK Accession No. NM_ 177511), feline alpha 1,3GT (e.g., Felis catus - GEN BANK Accession No. NM_001009308), ovine alpha 1, 3GT (e.g., Ovis aries - GEN BANK Accession No. NM_001009764), rat alpha 1,3GT (e.g., Rattus norvegicus -GEN BANK Accession No. NM_ 145674) and porcine alpha 1, 3GT (e.g., Sus scrota -GENBANK Accession No. NM_213810). Some embodiments of the present invention comprise a functional variant of a mammalian alpha1, 3 GT, which differs from the wild type mammalian alpha 1,3GT sequences in, for example, fewer than 1-5% of the residues. In particular, alpha 1, 3GT variants include but are not limited to naturally occurring functional mammalian alpha 1, 3GT variants, as well as non-naturally occurring variants generated by recombinant or other means (e.g., 1, 2, 3, 4 or 5 amino acid substitutions, deletions, or additions, preferably corresponding to a residue from a functional mammalian alpha 1, 3GT homolog) are contemplated to find use in the compositions and methods of the present invention. In other embodiments, truncated forms of a mammalian alpha 1 ,3GT, which retain catalytic activity, are employed (e.g., 30 GGTA1 lacking 90 amino 
State of the Art/Predictability of the Art. It is noted that the contemplated description in the specification fail to teach administration of an oncolytic virus oncolytic virus comprising a nucleic acid encoding a hexosyl transferase enzyme to a patient suffering from cancer or having a neoplasm or tumor in need of treatment. The specification contemplated gene therapy with any mode of administration of an oncolytic virus oncolytic virus comprising a nucleic acid encoding a hexosyl transferase enzyme to a patient suffering from any type of cancer or having any type of neoplasm or any type of tumor tumor in need of treatment which is unpredictable. Chernajovsky et al (BMJ, 332: 1-3, 2006) notes that fighting cancer with oncolytic viruses is unpredictable due to the using replicating viruses particularly after genetic modifications and the possible environmental implications of this work need urgent assessment (p 2, left column). The use of oncolytic viruses has a key limitation in that they are highly immunogenic. The host immune response limits their effectiveness to local sites of injection and possibly to a single or a few administrations (p 1 2nd column 2nd paragraph). Whether oncolytic viruses in other cancers might elicit other types of autoimmune diseases has not been investigated (p 1 2nd column 2nd paragraph). Kaufman (Ann Surg Oncol (2021) 28:2432–2433) notes that while oncolytic viruses provides highlights of promising clinical studies, the review also touches on the barriers to effective development of oncolytic viruses for thoracic cancers, and, by extension, for other types of cancer as well (p 1 2nd column last paragraph bridge p 2 1st column). Oncolytic viruses mediate antitumor activity through multiple mechanisms, and thus the potential benefit of different viruses may differ depending on the unique biologic features of specific tumors, the status of host immune responses, and the inclusion of differing payloads that can be expressed by the virus (p 2 1st column 1st paragraph). In general, direct injection is simple for cutaneous malignancies but is more complicated for visceral disease (p 2, 1st column last paragraph). st column last paragraph). The further development of oncolytic viruses will depend on interdisciplinary studies between virologists and tumor immunologists to identify the best viruses for particular cancers and to determine the optimal payloads for improving anti-tumor immunity (p 2 2nd column). In addition, clinicians with experience in local therapy are needed to better define patient eligibility and tumor indications, and to determine optimal dosing, schedule, and clinical endpoints, as well as combination opportunities for oncolytic viruses. In particular, clinicians with experience in accessing tumors, conducting serial tissue sampling, and considering the best timing for injections, as well as managing local injection sites, will be key to fully realizing the potential of oncolytic virus therapy for all types of cancer (p 2 2nd column). Zheng et al, (Mol Ther Oncolytics, 15: 234-247, 2019) notes current barriers to oncolytic virotherapy despite the potential of oncolytic viruses (OVs), there are still many limitations that should be tackled to improve their efficacy in virotherapy. These include factors such as viral tropism, delivery platforms, viral distribution, dosing strategies, antiviral immunity, and oncolysis by the OVs (p 1-2). Further, note that the specification provides no working examples as factual evidence, i.e., no testing results or data demonstrating that hexosyl transferase how will it modify the cancer cell let alone in any cancer cell type expressing endogenous hexosyl transferase may function similarly to exogenous hexosyl transferase as compared to cancer cells lacking endogenous hexosyl transferase due to hexosyl transferase dysfunction in diseased hexosyl transferase cancer cells. Thus, the specification fails to provide clear and convincing evidence in sufficient support of the broad methods herein.
Genentech, 108 F.3d at 1366, states that ''a patent is not a hunting license. It is not a reward for search, but compensation for its successful conclusion'' and “[p]atent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general 
The invention seems to be predicated or speculate on the susceptible cancer cells with endogenous hexosyl transferase expression, but the specification is silent on cancer cells lack said function. 
Thus further discovery experimentation would be needed to determine if any cancer cell types of endogenous or exogenous expression of hexosyl transferase will produce the particular effect of membrane glycosylation with an oncolytic virus. Thus, the specification fails to provide clear and convincing evidence in sufficient support of the broad method herein.
An artisan would not know how to use or make the instant invention in a predictable and reproducible fashion from the lack of teachings of the instant specification or the art.  The breadth of the claims encompasses any species of individuals and any species of neoplasms, and any mode of administration of an oncolytic virus oncolytic virus comprising a nucleic acid encoding a hexosyl transferase enzyme to a patient suffering from cancer or having a neoplasm or tumor of different etiology and pathology.  The specification fails to provide any specific guidance with regard to whether specific factors, which would be required for 
(i) use of oncolytic viruses has a key limitation in that they are highly immunogenic,
(ii) the host immune response limits their effectiveness to local sites of injection and possibly to a single or a few administrations,
(iii) the barriers to effective development of oncolytic viruses for thoracic cancers, and, by extension, for other types of cancer as well,
(iv) how to optimize viral delivery because of the need for foster kinetic studies that follow the impact of oncolytic viruses on the local tumor microenvironment during treatment,

(vi) limitations of viral tropism, delivery platforms, viral distribution, dosing strategies, antiviral immunity, and oncolysis by the OVs. 
The Amount of Experimentation Necessary. Accordingly, in view of the lack of teachings or guidance provided by the specification, with regard to (i) use of oncolytic viruses to express exogenous expression of hexosyl transferase to treat cancer or neoplasm of different etiology and pathology, (ii) the barriers to effective development of oncolytic viruses for thoracic cancers, and, by  extension, for other types of cancer as well, (iii) how to optimize viral delivery because of the need for foster kinetic studies that follow the impact of oncolytic viruses on the local tumor microenvironment during treatment by expressing exogenous expression of hexosyl transferase, (v) the need to better define patient eligibility and tumor indications, and to determine optimal dosing, schedule, and endpoints, as well as combination opportunities for oncolytic viruses used for expressing exogenous expression of hexosyl transferase, which would not be considered predictable for treating an individual with neoplasm of different etiology and pathology, it would have required undue experimentation for one of skill in the art to make and use the claimed invention.



Conclusion
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Magdalene K. Sgagias whose telephone number is (571)272-3305. The examiner can normally be reached M-F 8:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras, Jr. can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Magdalene K. Sgagias,
Art Unit 1632

/ANOOP K SINGH/Primary Examiner, Art Unit 1632